Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
This office action is responsive to the Amendment and Remarks filed 10 December 2020, wherein claim 9 was canceled. Claims 1, 2, 6-8, 10-13 and 16-22 remain pending and presently under consideration in this application. 
Response to Arguments
The rejection of claims 1, 2, 6-8, 10-13 and 16-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph, as set forth in the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same, i.e., deleting each of “assumed” and “assuming”. 
The rejection of claims 1, 6-8, 10 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same, i.e., deleting each of “assumed” and “assuming”.
Applicants have amended the base independent claim 1 to recite: 
    PNG
    media_image1.png
    107
    873
    media_image1.png
    Greyscale
, thus introducing new considerations as follows. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-8, 10-13 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (amended) and 11 (amended) are rejected as being vague and indefinite when they each recite “determining a pitch range of the liquid crystal compound according to a refractive index range of 1.5 – 1.9 of the liquid crystal molecules and a reflection wavelength range of 400nm – 440nm” (emphasis added); the scope of the protection sought is not clear. Claims 1 (amended) and 11 (amended) each fail to particularly point out and distinctly claim the relationship between the pitch range, the refractive index, and the reflection wavelength range.

Claims 6 (amended) and 12 are rejected as being vague and indefinite when they each recite: 
    PNG
    media_image2.png
    151
    794
    media_image2.png
    Greyscale
 (emphasis added); the scope of the protection sought is not clear, especially in light of min and max relationships therein. 

Claim 21 (amended) is rejected as being vague and indefinite when it recites “wherein min and max are respectively a minimum value and a maximum value of the reflection wavelength range“ ; the scope of the protection sought is not clear, especially in light of the amendments to the base independent claim 1 whereby a “reflection wavelength range of 400nm – 440nm” is recited.  Claim 21 (amended) fails to particularly point out and distinctly claim how the wavelength range recited in claim 1 corresponds to the various recited wavelength min and max relationships therein.

Response to Arguments
Applicant’s arguments filed 10 December 2020, with respect to the rejection over Li et al. under 35 U.S.C. 102(a)(2), as set forth in the previous office action on the merits, have been fully considered and are persuasive.  The aforementioned rejection is hereby withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722